         Case 1:13-cr-00360-AJN Document 368 Filed 09/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 9/2/2020


 Gary Thomas,

                       Movant,
                                                                              19-CV-9756 (AJN)
                –v–
                                                                             13-CR-0360-2 (AJN)
 United States of America,
                                                                                    ORDER
                       Respondent.



ALISON J. NATHAN, District Judge:

       Mr. Thomas’ motion to withdraw his reply brief filed June 8, 2020, and substitute his
new reply brief filed September 1, 2020, is GRANTED. Per the Court’s prior orders, Mr.
Thomas’ request for further discovery remains denied. Mr. Thomas’ motion to vacate, set aside,
or correct his sentence under 28 U.S.C. § 2255 is now fully briefed, and the Court will decide it
in due course. The Clerk of Court is respectfully directed to mail a copy of this Order to Mr.
Thomas and note the mailing on the public docket.

       SO ORDERED.


Dated: September 2, 2020                   __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge




                                                1
